TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00561-CV



                           Roger Falk and Mario Jordan, Appellants

                                                  v.

                         Austin Independent School District, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. D-1-GN-13-001760, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants have filed an agreed motion advising that they “no longer wish to pursue

this appeal,” further requesting that this Court affirm the judgment of the trial court. We will grant

this motion, in part, and dismiss the appeal. See Tex. R. App. P. 42.1(a), 43.2(f)



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Agreed Motion

Filed: January 14, 2014